Case 2:19-cv-00559-RBS-RJK Document 20 Filed 07/01/20 Page 1 of 4 PagelD# 212

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division

DANIEL L. SMITH,

Plaintiff,

Vv. CIVIL ACTION NO. 2:19cv559

KELVIN L. WRIGHT,
and
CITY OF CHESAPEAKE,

Defendants.

ORDER

This matter comes before the court on the Defendants’
Motion to Dismiss the Complaint (“Motion”), filed on December
17, 2019. ECF No. 8. The Complaint contains two counts. ECF
No. 1. Count One asserts a claim against both Defendants for
violation of the Plaintiff’s due process rights. Id. WW] 117-145.
Count Two asserts a claim for tortious interference with
contract against Defendant Wright only. Id. (9 146-159.

After briefing on the Motion, on January 14, 2020, this
court referred the Motion to United States Magistrate Judge
Robert J. Krask pursuant to the provisions of 28 U.S.C.
§ 636(b) (1) (B) and Federal Rule of Civil Procedure 72(b), to
conduct hearings, including evidentiary hearings, if necessary,

and to submit to the undersigned district judge proposed
Case 2:19-cv-00559-RBS-RJK Document 20 Filed 07/01/20 Page 2 of 4 PagelD# 213

findings of fact, if applicable, and recommendations for the
disposition of the Motion. ECF No. 14.

The Magistrate Judge filed the Report and Recommendation
(“R&R”) on May 6, 2020. ECF No. 17. The R&R recommends granting
the Motion in part and denying in part. Id. By copy of the R&R,
the parties were advised of their right to file written
objections to the findings and recommendations made by the
Magistrate Judge. See id. at 33. The Plaintiff and Defendants
filed Objections to the R&R on May 20, 2020. ECF Nos. 18, 19.
The Defendants object to the R&R’s conclusion that the Defendant
has a property interest in his position, ECF No. 18 at 7, that
the claim for deprivation of a liberty interest should survive,
id. at 11, and that the Motion to Dismiss fails with respect to
issue preclusion, id. at 12. The Plaintiff objects to the R&R’s
conclusions that Plaintiff cannot pursue an action based on the
property interest in his employment, ECF No. 19 at 8, and that
certain claims are barred by the = relevant statute of
limitations, id. at 17. Neither party filed responses to the
Objections.

The court, having reviewed the record in its entirety and
having examined the Objections and made de novo findings with
respect thereto, does ADOPT AND APPROVE IN FULL the findings and
recommendations set forth in the R&R of the United States

Magistrate Judge, filed on May 6, 2020, ECF No. 17. Accordingly,
_Case 2:19-cv-00559-RBS-RJK Document 20 Filed 07/01/20 Page 3 of 4 PagelD# 214

the Defendants’ Motion to Dismiss, ECF No. 8, is GRANTED in part

and DENIED in part, such that:

The Defendants’ Motion to Dismiss Count One’s 42 U.S.C.
§ 1983 claim against Defendant City of Chesapeake is DENIED
as MOOT, because the Plaintiff has agreed to withdraw that

claim.

Likewise, the Defendants’ Motion to Dismiss Count One’s
official capacity claim, as duplicative of the § 1983 claim
against the City, against Defendant Wright is DENIED as

MOOT.

The Defendants’ Motion to Dismiss Count One as barred by

the doctrine of collateral estoppel is DENIED.

The Defendants’ Motion to Dismiss Count One as barred by
the statute of limitations is DENIED as to Wright’s
October 2017, January 2018, June 2018, and September 2018,
refusals to consider the Plaintiff for promotion, and
GRANTED as to actions occurring prior to the August 31,
2015, grievance panel decision and as to Defendant Wright’s
placement of the Plaintiff on restricted duty on May 27,
2016.

The Defendants’ Motion to Dismiss Count One for failure to

allege a valid property interest is GRANTED.
Case 2:19-cv-00559-RBS-RJK Document 20 Filed 07/01/20 Page 4 of 4 PagelD# 215

® Defendant Wright’s Motion to Dismiss Count Two’s tortious

interference with a business expectancy claim is GRANTED.

Accordingly, the only remaining claim is for deprivation of
a liberty interest in Count One, with respect to the October
2017, January 2018, June 2018, and September 2018, refusals to
consider the Plaintiff for a promotion.

The Clerk is DIRECTED to send a copy of this Order to the
parties.

IT IS SO ORDERED.
[sf

Rebecca Beach Smith
Senior United States District Judge

 

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

July | , 2020
